                Case 17-12307-BLS              Doc 1910         Filed 10/02/18         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         :
In re:                                                   :       Chapter 11
                                                         :
M & G USA CORPORATION, et al.,1                          :       Case No. 17-12307 (BLS)
                                                         :
                  Debtors.                               :       (Jointly Administered)



                                NOTICE OF TELEPHONIC HEARING

                  PLEASE TAKE NOTICE that the Court has scheduled a telephonic hearing on

the Debtors' Emergency Motion for Entry of an Order (I) Authorizing Them to Amend the CEC

DIP Loan Agreement to Permit Additional Draw Thereunder Solely in Accordance with Revised

Budget and (II) Granting Related Relief for October 3, 2018 at 1:30 p.m. prevailing Eastern

time (the “Telephonic Hearing”).

                  PLEASE TAKE FURTHER NOTICE that parties wishing to participate in the

Telephonic Hearing must make arrangements through CourtCall by telephone (866-582-6878) or

by facsimile (866-533-2946).




                                [Remainder of page intentionally left blank]




1
        The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195),
Mossi & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.
            Case 17-12307-BLS   Doc 1910     Filed 10/02/18   Page 2 of 2




Dated: October 2, 2018                 PACHULSKI STANG ZIEHL & JONES LLP

                                       /s/ Joseph M. Mulvihill                 _
                                       Laura Davis Jones (DE Bar No. 2436)
                                       James E. O'Neill (DE Bar No. 4042)
                                       Joseph M. Mulvihill (DE Bar No. 6061)
                                       919 N. Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, DE 19899-8705 (Courier 19801)
                                       Telephone:     (302) 652-4100
                                       Facsimile:     (302) 652-4400
                                       Email:         ljones@pszjlaw.com
                                                      joneill@pszjlaw.com
                                                      jmulvihill@pszjlaw.com
                                       and
                                       JONES DAY
                                       Scott J. Greenberg
                                       Stacey L. Corr-Irvine
                                       250 Vesey Street
                                       New York, NY 10281
                                       Telephone:     (212) 326-3939
                                       Facsimile:     (212) 755-7306
                                       Email:         sgreenberg@jonesday.com
                                                      scorrirvine@jonesday.com

                                       and

                                       Carl E. Black
                                       901 Lakeside Avenue
                                       Cleveland, Ohio 44114
                                       Telephone:    (216) 586-7035
                                       Facsimile:    (216) 579-0212
                                       Email:        ceblack@jonesday.com

                                       Co-Counsel for the Debtors and Debtors in
                                       Possession




                                      2
